                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

KEVIN PATRICK LYONS,                              §
                                                  §
                Plaintiff,                        §   CIVIL ACTION NO. 5:19-CV-00013-RWS
                                                  §
v.                                                §
                                                  §
LINDA GETER, WARDEN;                              §
                                                  §
                Defendant.                        §

                                             ORDER

       Petitioner, Kevin Patrick Lyons, a federal prisoner confined at FCI Texarkana, proceeding

pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Caroline Craven, United States Magistrate

Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition be denied for failure to exhaust administrative

remedies and as lacking in merit. Docket No. 5.

       The Court has considered the Report and Recommendation of United States Magistrate

Judge filed pursuant to such order, along with the record, and pleadings. Petitioner acknowledged

receipt of the Report and Recommendation on April 2, 2019. Docket No. 6. No parties filed

objections to the Report and Recommendation. Accordingly, Petitioner is not entitled to de novo

review by the District Judge of those findings, conclusions and recommendations, and except upon

grounds of plain error, he is barred from appellate review of the unobjected-to factual findings and

legal conclusions accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass

v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s
    .
proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

       The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

       ORDERED that this petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

is DISMISSED WITH PREJUDICE.

       So ORDERED and SIGNED this 4th day of October, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
